Title: From James Madison to Thomas Jefferson, 25 April 1784
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange April 25th. 1784
Your favor of the 16th. of March came to hand a few days before Mazzei called on me. His plan was to have proceeded hence directly to Annapolis. My conversation led him to pr[o]mise a visit to Mr. Henry from whence he proposed to repair to Richmond & close his affair with the executive. Contrary to my expectation he returned hither on Thursday last proposing to continue his circuit thro Glo[u]cester, York & Williamburg recommended by Mr. Henry for obtaining from the former members of the Council certain facts relating to his appointment of which the vouchers have been lost. This delay with the expectation of your ad[j]ournment will probably prevent his visit to Congress. Your letter gave me the first information both of his view toward a consulate and of his enmity toward Franklin. The first was not betrayed to me by any conversation either before or after I made known to him the determination of Congress to confine such appointment[s] to natives of America. As to the second he [was] unreserved alledging at the same time that the exquisite cunning of the old fox has so [e]nveloped his iniquity that its reality cannot be proved by those who are th[o]roly satisfied of it. It is evident from several circumstances stated by himself that his enmity has been embittere[d] if not wholly occasioned by incident[s] of a personal nature. Adams is the only public man in whom he thinks favorably of or seems to have associated with, a circumstance which their mutual characters may perhaps account for. Notwithstanding these sentiments toward F & A his hatred [of] England remains unabate[d] & does not exceed his partiality for France which with many other considerations, which need not be pointed out, persuade me that however dreadful an actual visit from him might be to you in a per[son]al view it would not produce the public mischiefs you apprehend from it. By his interview with Mr Henry I learn that the present politics of the latter comprehend very friendly view[s] toward the confederacy, a wish tempered with much caution for an amendment of our own constitution, a patronage of the payment of British debts and of [a] scheme of a general assessment.
The want of both a Thermometer & Baromr: had determined me to defer a meteorological diary till I could procure these instruments. Since the rect. of your letter I have attended to the other columns.
I hope the letter which had not reached you at the date of your last, did not altogether miscarry. On the 16 of March I wrote you fully on sundry points. Among others I suggested to your attention the case of the Potowmac, having in my eye the river below the head of navigation. It will be well I think to sound the ideas of Maryland also as to the upper parts of the N. branch of it. The policy of Ba[l]timore will probably thwart as far as possible, the opening of [it]; & without a very favorable construction of the right of Virginia and even the privilege of using the Maryland bank it would seem that the necessary works could not be accomplished.

Will it not be good policy to suspend further Treaties of Commerce, till measures shall have been taken place in America which may correct the idea in Europe of impotency in the fœderal Govt. in matters of Commerce? Has Virginia been seconded by any other State in her proposition for arming Congress with power to frustrate the unfriendly regulations of G. B. with regard to her W. India islands? It is reported here that the late change of her Ministers has revived the former liberality which seemed to prevail on that subject. Is the Impost gaining or losing ground among the States? Do any considerable payments come into the Continl. Treasury? Does the settlement of the public accts. make any comfortable progress? Has any resolution been taken by Congress touching the old Contl: currency? Has Maryland foreborne to take any step in favor of George Town? Can you tell me whether any question in the Court of Appeals, has yet determined whether the war ceased on our coast on the 3d of March or the 3d. of April? The books which I was told were still at place left by Mr. W. Maury, had been sent away at the time Mr. L. Grymes informed of them.
Mr. Mazzei tells me that a subterraneous city has been discovered in Siberia, which appears to have been once populous & magnificent. Among other curiosities it contains an equestrian Statue around the neck of which was a golden chain 200 feet in length, so exquisitely wrought that Buffon inferred from a specimen of 6 feet sent him by the Empress of Russia, that no artist in Paris could equal the workmanship. Mr. Mazzei saw the specimen in the hands of Buffon & heard him give this opinion of it. He heard read at the same time a letter from the Empress to Buffon in which she desired the present to be considered as a tribute to the man to whom Nat: Hist: was so much indebted. Monsr. Faujas de St. Fond thought the City was between 72 & 74.° N. L. The son of Buffon between 62 & 64.° Mr. M. being on the point of departure had no opportunity of ascertaing the fact. If you should have had no better account of the discovery this will not be unacceptable to you & will lead you to obtain one.
I propose to set off for Richmond towards the end of this week. The election in this County was on thursday last. My colleague is Mr. Charles Porter. I am your affecte. friend
J. Madison Jr
